                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

TONYA MANGELS,                               )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )   Case No. 4:19-cv-00834-BP
                                             )
AMERICAN MULTI-CINEMA, INC.,                 )
                                             )
                       Defendant.            )

              JOINT STIPULATED MOTION TO WITHDRAW MOTION
                        FOR LEAVE TO AMEND ANSWER

       Defendant American Multi-Cinema, Inc. (“AMC”) by and through its attorneys, and

Plaintiff, by and through her attorney, and by agreement and without objection, the Defendant

moves to withdraw its Motion for Leave to Amend Answer (Doc. #66).

       WHEREFORE, Defendant AMC hereby withdraws its Motion for Leave to Amend

Answer (Doc. #66).




          Case 4:19-cv-00834-BP Document 76 Filed 04/16/21 Page 1 of 2
Respectfully submitted,

BEAVER LAW FIRM, LLC                             OGLETREE, DEAKINS, NASH,
                                                 SMOAK & STEWART, P.C.


                                                 /s/ Kerri S. Reisdorff
/s/ Chad C. Beaver                               Kerri S. Reisdorff     MO #51423
Chad C. Beaver                                   Chris R. Pace          MO #47344
Beaver Law Firm, LLC
1600 Genessee Street, Suite 920                  Michael L. Matula, MO #47568
Kansas City, MO 64102                            AnnRene Coughlin MO #67962
(816) 226-7750                                   4520 Main Street, Suite 400
(816) 817-0540 (Facsimile)                       Kansas City, MO 64111
cbeaver@beaver-law.com                           (816) 471-1301
                                                 (816) 471-1303 (Facsimile)
ATTORNEY FOR PLAINTIFF                           kerri.reisdorff@ogletree.com
                                                 chris.pace@ogletree.com
                                                 annrene.coughlin@ogletree.com
                                                 michael.matula@ogletree.com

                                                 ATTORNEYS FOR DEFENDANTS



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on the 16th day of April 2021, the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system which sent notification
of such filing to the following:

Chad C. Beaver
Beaver Law Firm, LLC
1600 Genessee Street, Suite 920
Kansas City, MO 64102
(816) 226-7750
(816) 817-0540 (Facsimile)
cbeaver@beaver-law.com

ATTORNEY FOR PLAINTIFF


                                              /s/ Kerri S. Reisdorff
                                              ATTORNEY FOR DEFENDANT



                                                                                       46812153.1




                                      2
          Case 4:19-cv-00834-BP Document 76 Filed 04/16/21 Page 2 of 2
